                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 WILLIAM GEORGE MITCHELL,

               Petitioner,                               CIVIL ACTION NO.: 6:17-cv-164

        v.

 WALTER BERRY,

               Respondent.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 12). Petitioner William Mitchell

(“Mitchell”) did not file Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Respondent’s Motion to Dismiss, (doc. 7),

DISMISSES Mitchell’s 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus, (doc. 1), DIRECTS

the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this case, and

DENIES Mitchell in forma pauperis status on appeal and a Certificate of Appealability.

       SO ORDERED, this 8th day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
